Title: To George Washington from Colonel John Lamb, 4 July 1778
From: Lamb, John
To: Washington, George


          
            Sir
            Farmington [Conn.] 4th July 1778
          
          Inclos’d you have an Extract, from Genl Gates’s Orders bearing Date 4 June; From which
            it appears, that, I am superceded (by an inferior Officer) in the Command of the
            Artillery, in the Middle Department.
          From your Excellency’s known Character, for Justice, and generosity; and a full
            conviction, that, you will never give your sanction, to so flagrant an Act of injustice,
            I am induced (tho’ reluctantly) to trouble you at this time, on so disagreable a
            Subject. And shall Esteem it a singular favor, to be honour’d with a Line (for my
            information) respecting the true State of this matter. I am with the greatest Respect
            your Excellency’s Most Obdt Hume Servant.
        